The defendant in his answer made the discovery required, and submitted to a division except as to some of the slaves, the ancestor of whom he contended his intestate had purchased in 1792, after his marriage with the widow of Benjamin Hill, at sheriff's sale, under an execution against the goods and chattels of Benjamin Hill in the hands of his executor. The plaintiffs alleged that the defendant's intestate had fraudulently procured this sale to be effected, and by his contrivances had bought in those slaves at an under value. Testimony was taken to this point, but a statement of it is thought to be immaterial.
It is unnecessary to examine into the fraud charged upon Huckaby in effecting the sheriff's sale, under which he claims a part of the property; for by it he certainly acquired no title, be it ever so fair, as the executor of Hill had, before the issuing of the execution under which sale was made, assented to the legacy to Hill's widow for life, whom Huckaby afterwards married. The sheriff, therefore, was not authorized to sell, the negroes not being the estate of Hill in the hands of the executor. The property, therefore, remains in the same situation as if there had been no sale. As it is not so very clear that the sale was fraudulently procured by Huckaby, he must be allowed the purchase money paid by him.
The clerk and master will take an account of the hire of the negroes and the money paid by Huckaby.
PER CURIAM.                              Decree accordingly.
Cited: Burnett v. Roberts, 15 N.C. 83; Saunders v. Gatlin, 21 N.C. 94;Howell v. Howell, 38 N.C. 526; Acheson v. McCombs, ibid., 555; Rea v.Rhodes, 40 N.C. 157; Edney v. Bryson, 47 N.C. 366; Grant v. Hughes,82 N.C. 219; McKay v. Guirkin, 102 N.C. 23. *Page 187